DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.       Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Oath/Declaration
3.       The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
4.         The information disclosure statement (IDS) submitted on 05/04/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
5.       The drawing(s) filed on 05/04/2020 are accepted by the Examiner.

Status of Claims
6.       Claims 1-6 are pending in this application.  

Double Patenting
7.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 

7.         Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6 and 7 of US Patent No. 10,659,634 (hereinafter ‘634) in view of Baik et al. (US 2011/0084925).

Regarding Claim 1 (drawn to a computer-readable medium):                                        
Current Application
Claim 1:
A non-transitory computer-readable medium storing computer-readable instructions for a terminal device, the computer-readable instructions, when executed by a processor of the terminal device, causing the terminal device to: 


register first device information of a first image processing device in a memory of the terminal device in a case where the first image processing device is designated, from among one or more image processing devices with which the terminal device is capable of communicating, as a target image processing device that is to execute an image process; 



after the first device information has been registered in the memory, specify, by using the first device information in the memory, one or more applications corresponding to one or more types of image processes that the first image processing device is capable of executing; 








display a first menu screen on a display unit of the terminal device, the first menu screen including predetermined one or more default icons and one or more icons indicating the specified one or more applications, 

wherein before the first device information is registered in the memory, a specific menu screen including the one or more default icons is displayed on the display unit; and 


in a case where a target icon is selected from among the one or more icons included in the first menu screen, send an execution instruction to the first image processing device by using a target application indicated by the selected target icon, the execution instruction being for a target image process corresponding to the target application.

Claim 1:
A non-transitory computer-readable medium storing computer-readable instructions for a terminal device, the computer-readable instructions, when executed by a processor of the terminal device, causing the terminal device to: 


register first device information of a first image processing device in a memory of the terminal device in a case where the first image processing device is designated, from among one or more image processing devices with which the terminal device is capable of communicating, as a target image processing device that is to execute an image process in accordance with an instruction from the terminal device; 


after the first device information has been registered in the memory, specify by using the first device information in the memory, from among M applications that the computer-readable instructions are capable of using, N applications corresponding to one or more types of image processes that the first image processing device is capable of executing, the M being an integer of 2 
after the first device information has been registered in the memory and the N applications has been specified from among the M applications, 


display a first menu screen on a display unit of the terminal device, the first menu screen including N icons indicating the specified N applications, each of the N icons having a first type of displaying state that is capable of accepting a selecting operation for using an application, the first menu screen not including each of (M-N) icons having the first type of displaying state, the (M-N) icons indicating (M-N) applications other than the N applications among the M applications; 


in a case where a target icon is selected from among the N icons included in the first menu screen, send an execution instruction to the first image processing device by using a target application indicated by the selected target icon, the execution instruction being for a target image process corresponding to the target application; 

and before device information of the target image processing device is registered in the memory, a specific menu screen is displayed on the display unit, the specific menu screen including M icons indicating the M applications, each of the M icons having the first type of displaying state.


            As shown in the table above, with boldface showing the similarities, claim 1 of ‘634 contains every element of claim 1 of the instant application, however ‘634 does not expressly disclose one or more default icons.
Baik discloses one or more default icons (Baik: Fig. 2 “The plurality of icons 11-1 to 11-n may be icons representing one or more of the functions supported by the image forming apparatus 100, or may be icons selected by a user among all icons, or may be icons set as default icons among all the icons. If a user logs on to the image forming apparatus 100, icons that have been selected in advance by the logged-on user, or icons accessible by only the logged-on user may be displayed.” [0061]).
‘634 in view of Baik are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of graphica.  It would have default icons.  The suggestion/motivation for doing is “it is possible to promote user conveniences” as disclosed by Baik.  Baik further discloses that users may feel bored of the configuration of a display panel (¶ [0007-0009]).  Therefore, it would have been obvious to combine ‘634 with Baik to obtain the invention as specified in claim 1.

8.	Claim 3 of the current application corresponds to claim 6 of US 10,659,634.
9.        Claim 4 of the current application corresponds to claim 2 of US 10,659,634.
10.      Claim 5 of the current application corresponds to claim 3 of US 10,659,634.
11.      Claim 6 of the current application corresponds to claim 7 of US 10,659,634.
12.      Claim 2 of the current application does not correspond to any claims of 10,659,634.

Allowable Subject Matter
13.       Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under nonstatutory double patenting, set forth in this Office Action.
14.       The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 1:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations a non-transitory computer-readable medium storing computer-readable instructions for a terminal device, the computer-readable 

Regarding Claim 2:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the non-transitory computer-readable medium as in claim 1, wherein the one or more icon includes an icon indicating an application for causing an image processing device to execute print of an image on a CD.

Regarding Claim 3:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the non-transitory computer-readable medium as in claim 1, wherein the one or more types of image processes is a process which is related to at least one of a print function and a scan function, and the one or more default icons includes an icon indicating the at least one of the print function and the scan function.

Regarding Claim 4:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the non-transitory computer-readable medium as in claim 1, wherein the memory is configured to store, for each of a plurality of applications that the computer-readable instructions are capable of using, specification information for specifying an image processing device that is capable of executing an image process corresponding to the application, and the one or more applications are specified from among the plurality of applications by using the first device information and the specification information in the memory.

Regarding Claim 5:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the non-transitory computer-readable medium as in claim 4, wherein the computer-readable instructions, when executed by the 

Regarding Claim 6:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the non-transitory computer-readable medium as in claim 1, wherein the computer-readable instructions, when executed by the processor, further cause the terminal device to: in a case where a specific icon among the one or more default icons in the specific menu screen is selected, display a designation screen for designating a specific image processing device from among the one or more image processing devices, and the first device information is registered in the memory in a case where the first image processing device is designated in the designation screen.


Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Saito (US 8,982,373) discloses creating a virtual device object when an application accepts an instruction for creating the virtual device object by using a driver corresponding to an image processing device by a user; displaying the created virtual device object; extracting the driver selected in the instruction registering so as to register the driver with the virtual device object; and outputting a file by using the driver which the registering has registered with the virtual device object when the user selects the virtual device object by using the file.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679.  The examiner can normally be reached on Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/NEIL R MCLEAN/Primary Examiner, Art Unit 2677